UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



ISABEL MORENO et al.,                                )
                                                     )
                      Plaintiffs,                    )
                                                     )
                      v.                             ) Civ. Action No. 12-419 (RMC)
                                                     )
DISTRICT OF COLUMBIA et al.,                         )
                                                     )
                      Defendants.                    )



                                    MEMORANDUM OPINION

          Plaintiff Isabel Moreno, acting on behalf of himself and his minor son David Moreno,

sues the District of Columbia, the Metropolitan Police Department (“MPD”), and MPD officers

Edward Stewart and Samuel Swarn under 42 U.S.C. § 1983, and the common law. The

complaint arises out of alleged physical and mental injuries the Morenos suffered during an

incident that occurred at their home on March 10, 2009. Mr. Moreno seeks compensatory and

punitive damages.

         The District of Columbia and MPD move to dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure or for summary judgment pursuant to Rule 56 on the grounds,

among others, that the complaint fails to state constitutional claims and that the Morenos failed

to comply with the District’s statutory notice requirements applicable to the common law claims.

See Defs. District of Columbia and District of Columbia MPD’s Mot. to Dismiss, or, in the

Alternative, Mot. for Summ. J. [Doc. # 6]. Upon consideration of the District and MPD’s motion

to dismiss and Mr. Moreno’s opposition, Pl.’s Response to Defs. District of Columbia and




                                                 1
District of Columbia MPD’s Mot. to Dismiss [Doc. # 9], the Court will grant the motion in part

and deny it in part.

           Defendants Swarn and Stewart have also moved to dismiss under Rule 12(b)(6) on the

grounds that the complaint fails to state constitutional and common law claims against them and

that Isabel Moreno’s common law claims are time-barred. Defs. Samuel Swarn and Edward

Stewart’s Mot. to Dismiss [Doc. # 14]. Mr. Moreno has not complied with the Order of

December 10, 2012, to oppose Officers Swarn and Stewart’s motion to dismiss by the latest

deadline of February 11, 2013. See Min. Order of Jan. 11, 2013 (granting Mr. Moreno’s motion

for an enlargement of time).

           In all fairness, the record does not support the granting of Officers Swarn and

Stewart’s unopposed motion to dismiss as conceded. In seeking an enlargement of time to

respond to the Officers’ motion to dismiss, Mr. Moreno stated that he does not speak English and

“all correspondence from the court has come to me in English. My court appointed attorney

withdrew from the case and I have been seeking other counsel.” Pl.’s Mot. for Extension of

Time [Doc. 16]. Indeed, it is obvious from a comparison of Mr. Moreno’s cryptic opposition to

the District of Columbia’s dispositive motion with the well-pled complaint that Mr. Moreno did

not draft the complaint and was most likely assisted by an attorney – albeit not one “appointed”

by this Court. Mr. Moreno has not filed a motion for counsel in this case, and the Court has not

yet issued an order appointing counsel. Considering Mr. Moreno’s admitted limitations, obvious

confusion, and apparent inability to retain counsel, the Court, having considered the factors for

appointing counsel under Local Civil Rule 83.11, will appoint counsel to represent Mr. Moreno

in further proceedings. Officers Swarn and Stewart’s unopposed motion to dismiss will be held

abeyance pending completion of the appointment process and further order of the Court.



                                                 2
                                             BACKGROUND

           Mr. Moreno “was born in El Salvador and has little formal education and little or no

understanding of English.” Compl. ¶ 8. Mr. Moreno alleges that on March 10, 2009, “Officer

Edward Stewart and others forced entry into [his] home . . .[,] struck him about the mouth[,]”

detained him and his son David, and “fatally shot [his] dog, Sammy.” Compl. ¶¶ 1, 11. Mr.

Moreno alleges that the Defendants acted in such a manner even though he had “peacefully

responded to the police requests when they entered into his home.” Id. ¶ 42. As a result of the

alleged encounter, Mr. Moreno alleges that he suffered damage to his face, jaw, and mouth

“commensurate with blunt force trauma,” and “an abscess in the roof of [his] mouth that has

since been removed.” Id. ¶¶ 14-16. Mr. Moreno states that his “jaw is still out of place and he

suffers from a permanent condition which can only be resolved with further surgery and

treatment.” Id. ¶ 17. Mr. Moreno alleges further that his son David “has been traumatized . . .

and is seeking treatment to deal with the stress caused by the unauthorized and excessive force

used by the Defendants.” Id. ¶ 18.

           According to the MPD “Incident-Based Event Report” prepared by Officer Swarn,

Stewart and other police officers responded to “a report of a suspiscious [sic] Hispanic Male

climbing through an upstairs window” at Mr. Moreno’s residence. District of Columbia Defs’

Mem. of P. & A., Ex. B [Doc. # 6-1, ECF p. 7]. Stewart “was in the rear” of the residence when

two men “exited its rear door . . . followed by a large German Shepherd Dog . . . .” Id. The dog

ran toward Stewart “aggressively.” Id. Stewart “discharged his service weapon twice at the dog,

striking it at least one time and stopping it.” Id. The two individuals who had exited the rear

door were stopped, identified, and released. Id. In addition, the officers stopped Mr. Moreno “in

the front of the location[,] . . . “handcuffed [him] pending the officer’s investigation of the



                                                  3
suspiscious [sic] person report, [and] identified [him] as a resident of the home and released

[him].” Id., ECF pp. 9-10. According to the report, an officer of the D.C. Humane Society “took

possession of the dog, which was conscious and breathing at the time.” Id., ECF p. 7.

           In the complaint filed on March 19, 2012, Mr. Moreno sets forth the following causes

of action: (1) Negligent Hiring/Training of a Police Officer; (2) Negligent Assault;

(3) Intentional Infliction of Emotional Distress; (4) Negligent Infliction of Emotional Distress;

(5) Destruction of Property; (6) Property Damage; (7) Conversion; (8) Violation of First

Amendment Rights; (9) Violation of Fourth Amendment Rights. As to the District of Columbia,

Mr. Moreno sets forth the following causes: (10) False Arrest (Respondeat Superior Liability of

the District of Columbia); (11) First Amendment Rights; (12) Fourth Amendment Rights;

(13) Eighth Amendment Rights. Compl. at 4-10.

                                         LEGAL STANDARDS

A. Motions to Dismiss

           A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) challenges

the adequacy of a complaint on its face, testing whether a plaintiff has properly stated a claim. A

complaint must be sufficient “to give a defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Although a complaint does not need detailed factual allegations, a plaintiff's

obligation to provide the grounds of his entitlement to relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. The

facts alleged “must be enough to raise a right to relief above the speculative level.” Id.

           In deciding a motion under Rule 12(b)(6), a court may consider the facts alleged in the

complaint, documents attached to the complaint as exhibits or incorporated by reference, and



                                                  4
matters about which the court may take judicial notice. Abhe & Svoboda, Inc. v. Chao, 508 F.3d

1052, 1059 (D.C. Cir. 2007) (internal quotation marks and citation omitted). To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim for relief that is “plausible on its face.” Twombly, 550 U.S. at 570. A court must treat the

complaint's factual allegations as true, “even if doubtful in fact.” Id. at 555. But a court need not

accept as true legal conclusions set forth in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id.

B. Motions for Summary Judgment

            Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall be

granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); accord Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In ruling on a motion for summary judgment, the

court must draw all justifiable inferences in the nonmoving party's favor and accept the

nonmoving party's evidence as true. Anderson, 477 U.S. at 255. A nonmoving party, however,

must establish more than “the mere existence of a scintilla of evidence” in support of its position.

Id. at 252. In addition, the nonmoving party may not rely solely on allegations or conclusory

statements. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999). Rather, the nonmoving party

must present specific facts that would enable a reasonable jury to find in its favor. Id. If the

evidence “is merely colorable, or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249-50 (citations omitted).

           “A party may move for summary judgment, identifying each claim or defense – or the

part of each claim or defense – on which summary judgment is sought.” Fed. R. Civ. P. 56(a).



                                                  5
The District has proffered evidence requiring summary judgment analysis only with regard to the

common claims. See generally Defs.’ Statement of Material Facts as to Which There Are No

Genuine Disputes. Therefore, the motion with regard to the constitutional claims will be

analyzed under the standard applicable to motions to dismiss.

                                          DISCUSSION

1. The Claims Against MPD

             Defendants argue correctly that the complaint against MPD should be dismissed

because MPD cannot be sued separately from the District of Columbia. See Heenan v. Leo, 525

F. Supp. 2d 110, 112 (D.D.C. 2007) (“[I]t is well settled that the MPD is non sui juris and,

therefore, cannot sue or be sued.”) (citations omitted). Hence, the complaint against MPD is

dismissed.

2. The Common Law Claims

             The District argues that Mr. Moreno’s common claims should be dismissed on the

procedural grounds (1) that the Morenos failed to provide timely notice of their claims pursuant

to D.C. Code § 12-309, and (2) that Isabel Moreno’s claims are barred by the applicable statute

of limitations. Under D.C. Code § 12–309, “any person wishing to bring a personal injury action

against the District of Columbia for unliquidated damages must, within six months of sustaining

the injury, notify the Mayor in writing ‘of the approximate time, place, cause, and circumstances

of the injury or damage. A report in writing by the Metropolitan Police Department, in regular

course of duty, is a sufficient notice under this section.’ ” Powers-Bunce v. District of Columbia,

479 F. Supp. 2d 146, 161 (D.D.C. 2007) (quoting statute). D.C. Code § 12-309 “constitutes a

departure from the common law concept of sovereign immunity,” and hence “is to be strictly

construed” against the claimaint. Gwinn v. District of Columbia, 434 A.2d 1376, 1378 (D.C.



                                                 6
1981); accord Brown v. District of Columbia, 853 A.2d 733, 736 (D.C. 2004) (“[C]ompliance

with [§ 12-309] is mandatory as a prerequisite for filing suit against the District.”) (citations and

internal quotation marks omitted, brackets in original). Unlike the disability tolling provision in

the District’s statute of limitations, see D.C. Code § 12-302(a), the six-month notice requirement

“[can] not be tolled during [a] plaintiff’s minority.” Doe by Fein v. District of Columbia, 697

A.2d 23, 29 (D.C. 1997); see Doe by Fein v. District of Columbia, 93 F.3d 861, 876 (D.C. Cir.

1996) (certifying question to the D.C. Court of Appeals).

           Mr. Moreno has not disputed the District’s evidence establishing that the Office of

Risk Management (“ORM”) “received a letter, dated March 24, 2011, from Isabel Moreno []

related to the claims . . . that allegedly occurred on or about March 10, 2009,” Decl. of Lana

Craven [Doc. # 6-1] ¶ 4, and he has not proffered any contradicting evidence. See Order [Doc. #

7] (advising Mr. Moreno about his responsibility to support his opposition to the District’s

summary judgment with evidence). Since the District received the claim notice well beyond the

six-month notification period, the Court concludes that the District is entitled to judgment as a

matter of law on the common claims. 1

3. The Constitutional Claims

           The District argues that Mr. Moreno has failed to plead sufficient facts to support a

municipal liability claim under 42 U.S.C. § 1983. By the terms of § 1983, a plaintiff must allege


       1
           Since both plaintiffs’ common law claims are foreclosed by the statutory notice
requirement, the Court will not address the District’s equally plausible argument that most of
Isabel Moreno’s common law claims are barred by the District of Columbia’s one-year statute of
limitations applicable to claims of “assault, battery, mayhem, wounding, malicious prosecution,
false arrest or false imprisonment.” D.C. Code § 12-301(4); see Rendall-Speranza v. Nassim,
107 F.3d 913, 920 (D.C. Cir. 1997) (“a claim for emotional distress that is intertwined with any
of the causes of action for which a period of limitation is specifically provided, including assault
and battery, is subject to the limitation period for the intertwined claim.”) (citation and internal
quotation marks omitted).

                                                  7
that the defendant violated a right protected by the Constitution. In order for the District to be

held liable for the acts of a wrongdoer under its authority, a plaintiff must show that the District

was the “moving force” behind the alleged constitutional deprivation, Monell v. N.Y. City Dep't

of Social Servs., 436 U.S. 658, 694 (1978), as evidenced by an official policy or “practices so

persistent and widespread as to practically have the force of law.” Connick v. Thompson, ---

U.S. ---, 131 S.Ct. 1350, 1359 (2011); see Matthews v. District of Columbia, 730 F. Supp. 2d 33,

37 (D.D.C. 2010) (discussing “several different ways” the municipality may be held liable). A

municipality cannot be held liable under a theory of respondeat superior, Monell, 436 U.S. at

691, and the mere exercise of discretion by an employee is insufficient to hold a jurisdiction

liable. Triplett v. District of Columbia, 108 F.3d 1450, 1453 (D.C. Cir. 1997). “In limited

circumstances, a local government's decision not to train certain employees about their legal duty

to avoid violating citizens’ rights may rise to the level of an official government policy for

purposes of § 1983. [However,] [a] municipality's culpability for a deprivation of rights is at its

most tenuous where a claim turns on a failure to train.” Connick, 131 S.Ct. at 1359.

            Constitutional claims against municipalities require a two-step analysis. See Baker v.

District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (citing Collins v. City of Harker

Heights, 503 U.S. 115, 120 (1992)). “First, the court must determine whether the complaint

states a claim for a predicate constitutional violation.” Id. (citation omitted). If so, the Court

must then inquire “whether the complaint states a claim that a custom or policy of the

municipality caused the violation.” Id. (citing Collins, 503 U.S. at 120; Monell, 436 U.S. at

694).




                                                  8
            For the following reasons, the District argues correctly that the complaint fails to

state predicate claims under the First, Fifth, and Eighth Amendments; the District argues

incorrectly that the complaint fails to state a claim under the Fourth Amendment.

       The First Amendment Claim

           The First Amendment protects the freedom, among others, of speech, but not without

limitation. See Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 467-69 (2009). Mr.

Moreno claims that “the Officers deprived Plaintiffs of their First Amendment right to freedom

of speech.” Compl. ¶ 48. He alleges that “[t]he officers heard his explanation but forcefully

removed him from his home, detained him, injured him and destroyed his property, his dog by

shooting it and it later dying.” Compl. ¶ 47. By his own admission, Mr. Moreno’s speech was

not suppressed or chilled. See Hall v. Lanier, 766 F. Supp. 2d 48, 53 (D.D.C. 2011) (finding

allegations of multiple incidents of MPD officers’ “chilling” plaintiff’s speech under threat of

arrest sufficiently stated First Amendment free speech claim). Mr. Moreno has otherwise

conflated his substantiated Fourth Amendment claim (discussed below) with his unsubstantiated

First Amendment claim. Hence, the First Amendment claim will be dismissed.

       The Fifth Amendment Claim

           The Fifth Amendment protects against the deprivation of life, liberty, or property

without due process of law. Mr. Moreno mentions this amendment in his “Introduction,” Compl.

at 2, but has stated no supporting facts. Hence, the Fifth Amendment claim will be dismissed as

lacking a factual basis.

       The Eighth Amendment Claim

           The Eighth Amendment prohibits the government from inflicting “cruel and unusual

punishment” on prison inmates. Farmer v. Brennan, 511 U.S. 825, 828 (1994). Under well-



                                                 9
settled law, the Amendment's prohibition applies only to persons who are subject to

“punishment” by the government, which the Supreme Court has defined to mean persons against

whom the government “has secured a formal adjudication of guilt in accordance with due

process of law.” Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979) (internal quotation marks

omitted). Since Mr. Moreno does not allege that he or his son has been adjudicated guilty of

any crime, the Eighth Amendment is inapplicable. See id.; accord Powers-Bunce v. District of

Columbia, 479 F. Supp. 2d at 152-53. Hence, the Eighth Amendment claim will be dismissed.

       The Fourth Amendment Claim

           The Fourth Amendment prohibits unreasonable searches and seizures. Claims based

on a police officer’s use of “excessive force in the course of making an arrest, investigatory stop,

or other ‘seizure’ of [one’s] person” are properly analyzed under the Fourth Amendment’s

“objective reasonableness” standard. Graham v. Connor, 490 U.S. 386, 388 (1989). “The

‘reasonableness’ of a particular use of force must be judged from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight[,]” id. at 396, considering

such factors as “the severity of the crime at issue, whether the suspect poses an immediate threat

to the safety of the officers or others, and whether he is actively resisting arrest or attempting to

evade arrest by flight.” Id. (citations omitted). Excessive force may be found “if ‘the nature and

quality of the intrusion on the individual's Fourth Amendment interests’ is weightier than ‘the

countervailing governmental interests at stake.’ ” Rudder v. Williams, 666 F.3d 790, 795 (D.C.

Cir. 2012) (quoting Graham, 490 U.S. at 396). The Fourth Amendment is not violated by “every

push or shove, even if it may later seem unnecessary in the peace of a judge’s chambers . . . .;

still, a police officer must have some justification for the quantum of force he uses.” Id. (citation

and internal quotation marks omitted).



                                                  10
           Accepting as true Isabel Moreno’s allegations that police officers, without

provocation, beat him so severely that he suffered permanent injury to his face, jaw, and mouth,

the Court finds that Isabel Moreno has sufficiently stated a Fourth Amendment claim of

excessive force. See Rudder, 666 F.3d at 795 (“Unlike, say, pushing an arrestee against a wall

and pulling his arm behind his back, beating a suspect to the ground with a baton exceeds in

violence anything ‘we would expect in the course of a routine arrest[.]’ ”) (quoting Oberwetter v.

Hilliard, 639 F.3d 545, 555 (D.C. Cir. 2011)). The remaining question is whether Mr. Moreno

has sufficiently pleaded a custom or policy as the motivating factor behind the constitutional

violation. Mr. Moreno alleges that the District “had actual or constructive knowledge that police

officers were abusing their arrest procedures and/or misusing force,” particularly as to “those

who do not speak English.” Compl. ¶¶ 59-60. He also claims that the “lack of adequate training

and supervision . . . leads [sic] police officers to improperly arrest and search individuals,

without probable cause, and/or use [sic] of excessive force in violation of arrestee’s Fourth

Amendment rights,” id., ¶ 63, and that “[t]he Officers’ search and subsequent injury caused to

Plaintiff was a result of the District of Columba’s policy, custom, or practice and the failure to

adequately train and supervise its officers[,] [causing] plaintiffs to be deprived of their rights

under the Fourth Amendment . . . .” Id. ¶ 64.

           The District of Columbia has not addressed those specific allegations, which the Court

finds are sufficient to state a municipal liability claim. See Connick, 131 S.Ct. at 1359-60 (“To

satisfy [§ 1983], a municipality's failure to train its employees in a relevant respect must amount

to deliberate indifference to the rights of persons with whom the [untrained employees] come

into contact . . . . Only then can such a shortcoming be properly thought of as a city ‘policy or




                                                  11
custom’ that is actionable under § 1983.”) (citations and internal quotation marks omitted)

(brackets in original). If, as the Court finds here, “a complaint alleging municipal liability under

§ 1983 may be read in a way that can support a claim for relief, thereby giving the defendant fair

notice of the claim, that is sufficient” to survive a motion to dismiss. Baker, 326 F.3d at 1307.

Hence, the District of Columbia’s motion to dismiss the Fourth Amendment claim will be

denied.

                                             CONCLUSION

          For the foregoing reasons, the Court will grant the District of Columbia’s motion for

summary judgment on the common law claims and the District’s motion to dismiss the

constitutional claims except Isabel Moreno’s Fourth Amendment claim of excessive force, which

survives. In addition, the Court will hold Officers Swarn and Stewart’s unopposed motion to

dismiss in abeyance, and will appoint counsel to represent Isabel Moreno in further proceedings.

A separate memorializing order accompanies this Memorandum Opinion.




                                                      _________/s/____________
                                                      ROSEMARY M. COLLYER
Date: February 28, 2013                               United States District Judge




                                                 12